FILED
                              NOT FOR PUBLICATION                           JUL 18 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HENNY LAUT,                                      No. 10-73438

                Petitioner,                      Agency No. A097-185-760

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 13, 2014 **
                                Pasadena, California

Before: WARDLAW and FISHER, Circuit Judges, and DAWSON, District
Judge.***

       Henny Laut (“Petitioner”), a native and citizen of Indonesia, appeals the

decision of the Board of Immigration Appeals (“BIA”) entering a finding of

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
       ***
               The Honorable Kent J. Dawson, Senior U.S. District Court Judge for
the District of Nevada, sitting by designation.
frivolousness as to Petitioner’s asylum application, and the BIA’s affirmation of

the Immigration Judge’s denial of withholding of removal. We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition. We also grant the motion to

supplement the record.

       Petitioner’s accounts of targeted violence and temple-burning were material

elements of her asylum application under 8 C.F.R. § 1208.20. See, e.g., Khadka v.

Holder, 618 F.3d 996, 1002 (9th Cir. 2010). Petitioner knowingly and intentionally

misrepresented these accounts in her asylum application and interview. Such

deliberate fabrication is all that is necessary to establish the scienter requisite for a

finding of frivolousness. Matter of Y-L-, 24 I. & N. Dec. 151, 156 (BIA 2007).

The BIA properly reviewed de novo the application of the framework set forth in

Matter of Y-L-. See id. at 158-59; 8 C.F.R. § 1003.1(d)(3)(ii). However, the result

for Petitioner is unchanged even if the BIA had reviewed a question of fact,

requiring application of the “clear error” standard. See Gallegos-Vasquez v.

Holder, 636 F.3d 1181, 1184 (9th Cir. 2011); 8 C.F.R. § 1003.1(d)(3)(i). Lastly,

Petitioner cannot demonstrate that it is “more likely than not that [s]he would be

subject to [future] persecution.” Al-Harbi v. I.N.S., 242 F.3d 882, 888 (9th Cir.

2001). Accordingly, the BIA properly denied withholding of removal.

       Accordingly, the petition is DENIED.


                                             2